SUPPLEMENTAL DETAILED ACTION

Claims 1-12 are pending, and this office action supersede the prior office action.

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice on Prior Art Rejections

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and...103 (or as subject to pre-AFA 35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not he considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Priority

Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119(a)-(d). 






Specification

The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed, and preferably seven words.  Correction is required.  
 
Claim Rejections - 35 USC § 103

The following is a quotation of U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Tani et al. (US 20180232593).

As per claim 1, Tani et al. (US 20180232593) teaches a guidance information (see par. [0097 and 0098], wherein the control command has been taken as guidance) presentation apparatus comprising: a guidance information (see par. [0097 and 0098], wherein the control command has been taken as guidance) acquiring unit configured to acquire guidance information (see par. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of different embodiments of Tani et al. into the intended end result, thereby improving the airport demand management as a whole.
It is well settled that it is obviousness in the overall appearance of the claimed design, when compared with the prior art, rather than minute details or small variations in design as appears to be the case here, that constitutes the test of design patentability. See In re Frick, 275 F.2d 741, 125 USPQ 191 (CCPA 1960) and In re Lamb, 286 F.2d 610, 128 USPQ 539 (CCPA 1961).

As per claim 2, Tani et al. teaches wherein the safety (see Fig. 1, element 150, has shown clear evidence of safety in the robot’s environment) information is generated on a basis of an operating state in the apparatus (see Fig. 12, and 

As per claim 3, Tani et al. teaches wherein the safety (see Fig. 1, element 150, has shown clear evidence of safety in the robot’s environment) information is generated on a basis of an operating state of an apparatus (see Fig. 12, and par. [0091]) in vicinity of the moving route (see par. [0003], wherein “monitoring device configured to monitor movement of a worker and a robot to allow the worker to work safely in a work area” has shown clear evidence of moving route).

As per claim 4, Tani et al. teaches wherein the safety (see Fig. 1, element 150, has shown clear evidence of safety in the robot’s environment) information is generated on a basis of whether each portion of pieces of the access information is included in either an area that is determined as being safe irrespective of an operating state of the apparatus (see Fig. 12, and par. [0091]), or an area that is determined as being non-safe when the apparatus is in operation and determined as being safe when the operation of the apparatus is suspended (see Fig. 12, particularly element S4 and par. [0091]).



As per claim 6, Tani et al. further comprising an imaging unit (see Fig. 1 and 3, particularly the camera) that is configured to capture an image (see Fig. 1 and 3, particularly the camera), wherein the guidance information (see par. [0097 and 0098], wherein the control command has been taken as guidance) notification unit recognizes a subject in the image (see Fig. 1 and 3, particularly the camera) captured by the imaging unit (see Fig. 1 and 3, particularly the camera) and displays the guidance information (see par. [0097 and 0098], wherein the control command has been taken as guidance) relating to the recognized subject by superimposing the guidance information (see par. [0097 and 0098], wherein the control command has been taken as guidance) on the image (see Fig. 1 and 3, particularly the camera).



As per claim 8, Tani et al. teaches wherein the access information in the guidance information (see par. [0097 and 0098], wherein the control command has been taken as guidance) includes a moving route (see par. [0003], wherein “monitoring device configured to monitor movement of a worker and a robot to allow the worker to work safely in a work area” has shown clear evidence of moving route) from the current location of the guidance information (see par. [0097 and 0098], wherein the control command has been taken as guidance) presentation apparatus acquired by the location acquiring unit to a storage 

As per claim 9, Tani et al. teaches a guidance information (see par. [0097 and 0098], wherein the control command has been taken as guidance) presentation server configured to be communicable with a terminal device, the guidance information (see par. [0097 and 0098], wherein the control command has been taken as guidance) presentation server comprising: guidance information generating unit (see par. [0097 and 0098], wherein the control command has been taken as guidance) configured to generate guidance information (see par. [0097 and 0098], wherein the control command has been taken as guidance) including access information and safety (see Fig. 1, element 150, has shown clear evidence of safety in the robot’s environment) information, the access information including a moving route (see par. [0003], wherein “monitoring device configured to monitor movement of a worker and a robot to allow the worker to work safely in a work area” has shown clear evidence of moving route) to reach an estimated location of a failure in 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of different embodiments of Tani et al. into the intended end result, thereby improving the airport demand management as a whole.
It is well settled that it is obviousness in the overall appearance of the claimed design, when compared with the prior art, rather than minute details or small variations in design as appears to be the case here, that constitutes In re Frick, 275 F.2d 741, 125 USPQ 191 (CCPA 1960) and In re Lamb, 286 F.2d 610, 128 USPQ 539 (CCPA 1961).

As per claim 10, Tani et al. teaches a guidance information (see par. [0097 and 0098], wherein the control command has been taken as guidance) presentation system comprising a server and a guidance information (see par. [0097 and 0098], wherein the control command has been taken as guidance) presentation apparatus that are configured to be communicable, wherein the server includes: a guidance information generating unit (see par. [0097 and 0098], wherein the control command has been taken as guidance) configured to generate guidance information (see par. [0097 and 0098], wherein the control command has been taken as guidance) including access information and safety (see Fig. 1, element 150, has shown clear evidence of safety in the robot’s environment) information, the access information including a moving route (see par. [0003], wherein “monitoring device configured to monitor movement of a worker and a robot to allow the worker to work safely in a work area” has shown clear evidence of moving route) to reach an estimated location of a Failure in an apparatus as a recovery target (see pars. [0075 and 0071], have been interpreted as recovery target), and an operation procedure (see Fig. 12), the safety (see Fig. 1, element 150, has shown clear evidence of safety in the robot’s environment) information indicating safety (see Fig. 1, element 150, has shown clear evidence of safety in the robot’s environment) of the moving 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of different embodiments of Tani et al. into the intended end result, thereby improving the airport demand management as a whole.
It is well settled that it is obviousness in the overall appearance of the claimed design, when compared with the prior art, rather than minute details or small variations in design as appears to be the case here, that constitutes the test of design patentability. See In re Frick, 275 F.2d 741, 125 USPQ 191 (CCPA 1960) and In re Lamb, 286 F.2d 610, 128 USPQ 539 (CCPA 1961).


It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of different embodiments of Tani et al. into the intended end result, thereby improving the airport demand management as a whole.
It is well settled that it is obviousness in the overall appearance of the claimed design, when compared with the prior art, rather than minute details or small variations in design as appears to be the case here, that constitutes the test of design patentability. See In re Frick, 275 F.2d 741, 125 USPQ 191 (CCPA 1960) and In re Lamb, 286 F.2d 610, 128 USPQ 539 (CCPA 1961).

As per claim 12, Tani et al. teaches non-transitory computer readable recording medium recording a program that causes a computer to realize: a 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of different embodiments of Tani et al. into the intended end result, thereby improving the airport demand management as a whole.
It is well settled that it is obviousness in the overall appearance of the claimed design, when compared with the prior art, rather than minute details or small variations in design as appears to be the case here, that constitutes the test of design patentability. See In re Frick, 275 F.2d 741, 125 USPQ 191 (CCPA 1960) and In re Lamb, 286 F.2d 610, 128 USPQ 539 (CCPA 1961).




Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MCDIEUNEL MARC whose telephone number is (571)272-6964.  The examiner can normally be reached on Work 9:00 AM to 7:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFREY BURKE can be reached on (571) 270-3844.  The fax phone number for the organization where this application or proceeding is assigned is (571)-273-3976.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



    PNG
    media_image1.png
    150
    150
    media_image1.png
    Greyscale
			






/McDieunel Marc/
Primary Examiner, Art Unit 3664B